Citation Nr: 0633920	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-40 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDING OF FACT

The veteran's PTSD is manifested by severe symptoms such as 
diminished thought processing, difficulty interacting with 
other people, difficulty dealing with stress, anxiety, 
intrusive thoughts, flashbacks, isolation, startled response, 
hypervigilance, depression, and anger. 


CONCLUSION OF LAW

The criteria for a rating of 70 percent but no higher for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for service connection.  Service connection was subsequently 
granted, and the veteran appealed his initial rating.  
Although a letter was not sent detailing the requirements for 
a claim for increased rating, the veteran was sent numerous 
statements of the case which outlined what evidence was 
necessary to obtain a higher rating.  The veteran has 
submitted additional evidence during the pendency of this 
appeal; and he has not alleged any prejudice.  Consequently, 
it does not appear that the failure to provide a separate 
notice letter had any prejudicial affect on the veteran.  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a hearing.  Consequently, the Board finds that the 
duties of notification and assistance are substantially met 
and the veteran is not prejudiced by deciding the appeal at 
this time.  

The veteran is currently rated at 50 percent for his PTSD.  A 
70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, due to symptoms 
such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The veteran's symptoms include re-experiencing, avoidance, 
hyperarousal, and depression.  He asserts that he has a low 
frustration tolerance, anger and irritability problems, and 
has begun isolating himself from others as a response to his 
increased mood swings.  Friends of the veteran have submitted 
"buddy statements" asserting that the veteran has undergone 
a change in personality, becoming more withdrawn, distraught, 
and angry.  The veteran has asserted that his work has 
suffered and he is afraid of losing his position.  

The veteran has generally been assigned global assessment of 
functioning (GAF) scores of 55, although outlying scores of 
65 were assigned in March and April 2006 and scores of 50 
were assigned in May 2004 and August 2006.  GAF scores 
between 51 and 60 correspond to moderate symptoms or 
difficulties in social, occupational, or school functioning, 
and scores of 50 correspond to a finding of severe symptoms 
or difficulties in social, occupational or school 
functioning.  VA examination record dating in May 2004 and 
August 2005 both report slowing of the thought process, and 
the 2004 examination reports the veteran has panic attacks if 
he is exposed to stressful stimulus.  The August 2005 
examination record also reports the examiner's finding that 
the veteran had moderate PTSD with significant impairment in 
the social realm.  

The evidence as a whole supports the VA examiners finding 
that the veteran has significant impairment in the social 
realm. A report of treatment in February 2006 shows reaffirms 
the veteran's complaints and symptoms and indicates that his 
PTSD is chronic and severe.  The veteran's records also 
indicate that he is experiencing increasing problems with his 
family and at work.  GAF scores generally reflect an 
examiner's finding as to the veteran's functioning score on 
that day.  Although the majority of the GAF scores reflect a 
moderate impairment, the record on the whole, however, at a 
minimum, is in equipoise as to whether the veteran's symptoms 
more nearly approximate the criteria for a 50 percent or 70 
percent rating.  The law requires that the benefit of the 
doubt goes to the veteran and, accordingly, a rating of 70 
percent is warranted for the veteran's PTSD for the entire 
period of service connection.  

A rating in excess of 70 percent is not warranted, however.  
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The evidence of record shows the veteran still 
works and still maintains relationships with his family.  
There is no evidence that the veteran has hallucinations, 
delusions, poses a danger of hurting himself or others, is 
disorientated as to time or place, or has a significant short 
or long-term memory loss.  The records also reflect the 
absence of any diagnosed thought disorder, homicidal 
thoughts, or recent suicidal ideation.  In addition, the 
veteran's GAF scores reflect substantially less than total 
impairment of social and occupational functioning.  The 
treatment note of February 2006 shows that he had no 
impairment of thought process or communication.  Slow 
cognition was noted at times with delayed response to 
questioning, but the examiner did not think that these 
symptoms were at the level where it was an impairment.  This 
examiner commented that the veteran had mild occupational and 
social impairment from PTSD.  Consequently, the preponderance 
of the evidence is against a finding that the veteran meets 
or approximates the criteria for a 100 percent rating under 
DC 9411.  


ORDER

Entitlement to an initial rating of 70 percent for PTSD, but 
no more, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


